                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

ADAM HILL
ADC #601559                                                                           PLAINTIFF

VS.                                  3:21-CV-00046-BRW-JJV

JOE PAGE, III, Warden, Grimes Unit, et al.                                         DEFENDANTS


                                            JUDGMENT

          Based on the dispositive Orders entered today and previously (Docs. 17, 45), Plaintiff’s

claims are dismissed. I certify that an in forma pauperis appeal would not be taken in good

faith.1

          IT IS SO ORDERED this 29th day of June, 2021.



                                                            Billy Roy Wilson__________________
                                                            UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                  1
